Name: COMMISSION REGULATION (EC) No 48/96 of 12 January 1996 determining the percentage of quantities covered by applications for export licences for poultrymeat which may be accepted
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  tariff policy;  animal product
 Date Published: nan

 13 . 1 . 96 EN Official Journal of the European Communities No L 10/33 COMMISSION REGULATION (EC) No 48/96 of 12 January 1996 determining the percentage of quantities covered by applications for export licences for poultrymeat which may be accepted whereas applications for which export licences have not yet been granted should be rejected for the products concerned and acceptance coefficients applying to the quantities requested should be fixed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1372/95 of 16 June 1995 laying down detailed rules for implementing the system of export licences in the poul ­ trymeat sector ('), as last amended by Regulation (EC) No 2841 /95 (2), and in particular Article 3 (4) thereof, Whereas Regulation (EC) No 1371 /95 provides for specific measures where applications for export licences concern quantities and/or expenditure which exceed the normal trade patterns or where there is a risk that they will be exceeded, taking account of the limit referred to in Article 8 ( 12) of Council Regulation (EEC) No 2777/75 (3), as last amended by Commission Regulation (EC) No 2916/95 (4), and/or the corresponding expenditure during the period in question ; Whereas the market for certain poultrymeat products is affected by uncertainties ; whereas the refunds currently applicable for these products could lead to applications being made for export licences for speculative purposes ; whereas there is a risk that the issue of certificates for the quantities applied for from 8 to 10 January 1996 may lead to the quantities corresponding to the normal trade patterns for the products concerned being exceeded ; HAS ADOPTED THIS REGULATION : Article 1 Applications for export licences for poultrymeat submitted pursuant to Regulation (EC) No 1372/95 shall be dealt with as follows : 1 . for applications from 8 to 10 January 1996, 100 % of the quantities applied for in the case of categories 3, 4, 5 , 7 and 8 referred to in Annex I to the abovemen ­ tioned Regulation shall be accepted ; 2. no further action shall be taken in respect of applica ­ tions pending for certificates which should have been issued from 15 January 1996 for category 6 referred to in Annex I to the abovementioned Regulation . Article 2 This Regulation shall enter into force on 15 January 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 January 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 133, 17. 6. 1995, p. 26. (2) OJ No L 296, 9 . 12. 1995, p. 8 . 3) OJ No L 282, 1 . 11 . 1975, p. 77. (4) OJ No L 305, 19. 12. 1995, p. 49 .